ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN OPINION REGARDING THE MECHANICAL LICENSING PROVISIONS OF 59 O.S. 1850.8 (1991), ADMINISTERED BY THE HEALTH DEPARTMENT. BECAUSE IT APPEARS THAT THE STATUTE IS CLEAR UPON ITS FACE, THIS OFFICE HAS DETERMINED THAT YOUR REQUEST SHOULD BE ANSWERED THROUGH THIS INFORMAL LETTER.
YOUR REQUEST PERTAINS TO 59 O.S. 1850.8(B), WHICH PROVIDES AS FOLLOWS:
  "THE DEPARTMENT (HEALTH DEPARTMENT) SHALL LICENSE WITHOUT EXAMINATION ANY PERSON WHO CAN DEMONSTRATE TO THE COMMITTEE THAT SUCH PERSON HAS BEEN ACTUALLY ENGAGED IN MECHANICAL WORK FOR AT LEAST ONE (1) YEAR DURING THE FIVE (5) YEARS PRECEDING JANUARY 1, 1988. THIS LICENSE SHALL BE ISSUED AT THE SAME LEVEL OF COMPETENCY AND FOR THE SAME CATEGORY OF MECHANICAL WORK IN WHICH THE PERSON WAS PREVIOUSLY OCCUPIED."
THE HEALTH DEPARTMENT RULES AND REGULATIONS ARE SILENT ON THIS POINT.
YOUR SPECIFIC QUESTION IS WHETHER THIS "GRANDFATHERING" PROVISION CONTINUES IN PERPETUITY OR IS CUT OFF AT SOME PERIOD OF TIME SUCH THAT A PERSON WHO PRACTICED MECHANICAL WORK FOR ONE YEAR BETWEEN 1983 AND 1988 WOULD THEN BE REQUIRED TO TAKE THE LICENSING EXAMINATION. 59 O.S. 1850.8(C) DOES ENVISION THAT A PERSON WHO HAS OBTAINED A LICENSE THROUGH THIS "GRANDFATHER" PROVISION WOULD BE REQUIRED TO TAKE AN EXAMINATION IF HE OR SHE FAILED TO RENEW HIS OR HER LICENSE BY AUGUST 1ST, YEARLY, BUT THE "GRANDFATHER" PROVISION OF 59 O.S. 1850.8(B) IS CLEAR ON ITS FACE; IT DOES NOT LIMIT THE PERIOD OR WINDOW DURING WHICH TIME A PERSON WHO MEETS ITS QUALIFICATIONS MAY BE INITIALLY LICENSED WITHOUT EXAMINATION. THERE IS NO ROOM FOR STATUTORY CONSTRUCTION OR PROVISION FOR FURTHER INQUIRY WHERE THE LEGISLATURE PLAINLY EXPRESSES ITS INTENT. DARNELL V. CHRYSLER CORP., 687 P.2D 132 (OKLA.1984). THE LEGISLATIVE INTENT UNDERLYING 59 O.S. 1850.8(B) IS PLAINLY EXPRESSED.
THIS IS MADE ESPECIALLY CLEAR BECAUSE THE LEGISLATURE HAS DEMONSTRATED THAT IT KNOWS HOW TO CONSTRUCT SPECIFIC TIME PERIODS OR CLOSED WINDOWS FOR "GRANDFATHERING" LICENSES. IN 59 O.S. 1915 (1991), PROVISIONS GOVERNING PROFESSIONAL COUNSELORS (ANOTHER LICENSING GROUP UNDER THE AUSPICES OF THE HEALTH DEPARTMENT), THE LEGISLATURE SPECIFICALLY UTILIZED THE LANGUAGE "UNTIL OCTOBER 1986" TO DESCRIBE A CLOSED WINDOW FOR "GRANDFATHERING" LICENSEES.
IT IS THEREFORE THE OPINION OF THE UNDERSIGNED ATTORNEY THAT 59 O.S. 1850.8(B) DOES NOT LIMIT THE PERIOD OF TIME IN WHICH A PERSON WHO HAS ACTUALLY ENGAGED IN MECHANICAL WORK FOR ONE YEAR DURING THE FIVE YEARS PRECEDING JANUARY 1, 1988, MAY OBTAIN A LICENSE BY WAY OF THE GRANDFATHERING PROVISION IN THIS SECTION.
(REBECCA RHODES)